Beck, J.
1. criminal law: larceny: evidence. I. The only objection to the judgment of the District Court presented in the argument of defendant’s counsel is based upon the claim that the testimony tit shows the value of the property stolen was less than twenty dollars. It must be admitted that upon this point there is conflict. The testimony of the State shows the value to be above twenty dollars, while the witnesses for the defendant fix a value far lower. The most valuable of the articles stolen was a gun. The State’s witnesses testify it was worth from fifteen to twenty dollars; defendant’s witnesses fix the value at from six to eight dollars. These witnesses appear from their occupations to be better qualified to give an opinion of the value than those testifying for the State. Were we permitted to determine the value from the evidence before us, we would not hesitate to adopt a conclusion based upon the testimony for the defendant. But this we cannot *598do, and must permit the conviction to stand, unless, as shown by the record, there is such want of testimony in support of the verdict that a presumption.arises it was not the result of an honest and intelligent exercise of the judgment of the jury applied to the evidence before them. No such conclusion is authorized by the record.
II. Some of the articles alleged to have been stolen were not found in the possession of defendant. Their value as fired by the testimony, it is urged, was, or-may have been, included in the value of the goods stolen, as found by the jury. We are unable to say this was not authorized by the evidence. We cannot determine from the record before us that the evidence did not authorize the jury to find these articles were stolen by the defendant.
III. No other objections were made to the judgment of the court below, and upon inspecting this case as presented to us we find no errors therein.
Affirmed.